IT IS HEREBY ADJUDGED and DECREED that the
below described is SO ORDERED.


Dated: July 30, 2019.

                                                             ________________________________________
                                                                        CRAIG A. GARGOTTA
                                                                UNITED STATES BANKRUPTCY JUDGE
________________________________________________________________




                             IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                       SAN ANTONIO DIVISION

In re:                                                   §
                                                         §      CHAPTER 11 CASE
CLEARWATER TRANSPORTATION, LTD.,                         §
                                                         §      CASE NO. 19-50292-cag
                    Debtor.1                             §

     ORDER WITH RESPECT TO KILLEEN SALE MOTION (A) APPROVING ASSET
    PURCHASE AGREEMENT, (B) AUTHORIZING SALE FREE AND CLEAR OF ALL
    LIENS, CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS, (C) APPROVING
     ASSUMPTION AND ASSIGNMENT OF KILLEEN CONCESSION AGREEMENT
                     AND (D) GRANTING RELATED RELIEF

          Upon the motion (the “Sale Motion”) of Clearwater Transportation Ltd., as debtor and

debtor-in-possession (the “Debtor”) in the above-captioned chapter 11 case (the “Case”),

pursuant to 11 U.S.C. §§ 105(a), 363 and 365 and Bankruptcy Rules 2002, 6004 and 6006, for


1
 The Debtor’s address is 6013 Fountainwood, San Antonio, Texas 78233 and the last four digits of its
Federal Tax Identification number are 2020.



4826-2342-5688.3 7/24/2019
entry of an order (this “Order”) (a) approving the sale (the “Sale”) of the Debtor’s assets (the

“Assets”) free and clear of all liens, claims, encumbrances and other interests pursuant to the

terms and conditions of the Asset Purchase Agreement attached hereto as Exhibit 1 (collectively

with all exhibits thereto, the “Agreement” or the “APA”), dated as of July 12, 2019 and executed

by and between the Debtor, as seller (“Debtor”, “Clearwater”, or the “Seller”), and The Hertz

Corporation, as Buyer (“Hertz” or the “Buyer”), (b) approving the assumption and assignment of

the Killeen Concession Agreement (the “Assigned Contract”), and (c) granting related relief as

more fully described in the Sale Motion; the Debtor having determined, exercising its business

judgement that the Buyer has submitted the best offer for the Assets; adequate and sufficient

notice of the Sale Motion, and the hearing on the Sale Motion held before the Court on July 30,

2019 (the “Sale Hearing”); the Court having reviewed and considered the Sale Motion and all

related pleadings, the objections thereto, if any, and the statements of counsel on the record and

the evidence presented or proffered at the Sale Hearing; it appearing that the Court has

jurisdiction to consider and determine this matter in accordance with 28 U.S.C. §§ 157 and 1334;

it further appearing that the legal and factual bases set forth in the Sale Motion and at the Sale

Hearing establish just cause for the relief granted herein; it further appearing that the relief

requested in the Sale Motion is in the best interests of the Debtor, its estate, creditors and other

parties-in-interest; upon the record of the Sale Hearing and all other pleadings and proceedings in

the Case, including the Sale Motion; and after due deliberation thereon and good and sufficient

cause appearing therefor;




                                                 2
4826-2342-5688.3 7/24/2019
          IT IS HEREBY FOUND AND DETERMINED:

                 Jurisdiction, Defined Terms, Statutory Predicates, and Final Order

          A.        The Court has jurisdiction to consider the Sale Motion and the relief requested

therein under 28 U.S.C. § 1334.                   The Sale Motion is a core proceeding under

28 U.S.C. § 157(b)(2). Venue is proper in this Court under 28 U.S.C. §§ 1408 and 1409.

          B.        The statutory predicates for the relief sought in the Sale Motion are sections

105(a), 363(b), (f) and (m) and 365(a), (b) and (f) of title 11 of the United States Code,

11 U.S.C. §§ 101 et seq. (as amended, the “Bankruptcy Code”) and Rules 2002, 6004, 6006 and

9014 of the Federal Rules of Bankruptcy Procedure (as amended, the “Bankruptcy Rules”), and

the Bankruptcy Local Rules for the Western District of Texas (the “Local Rules”).

          C.        This     Sale   Order   constitutes       a   final   order   within   the   meaning   of

28 U.S.C. § 158(a). Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), and to any extent

necessary under Bankruptcy Rule 9014 and Rule 54(b) of the Federal Rules of Civil Procedure,

as made applicable by Bankruptcy Rule 7054, the Court expressly finds that there is no just

reason for delay in the implementation of this Order, and expressly directs that this Order be

effective immediately upon entry.

          D.        All capitalized terms not otherwise defined in this Order have the meanings

ascribed to such terms in the Sale Motion or the APA, as applicable.

                                     Notice of Sale and Cure Amounts

          E.        Notice of the Sale Motion, the Sale Hearing, the Sale of the Assets, and a

reasonable opportunity to object and be heard with respect to the Sale Motion and the relief

requested therein, has been afforded to (i) all known parties in interest, including the parties on

the limited service list for the Case; (ii) all state and local taxing authorities which have a



                                                          3
4826-2342-5688.3 7/24/2019
reasonably known interest in the relief requested; (iii) all non-debtor parties to the relevant

agreements; and (iv) all parties who may have asserted any lien, encumbrance, claim, or other

interest in the Assets.

          F.        The Debtor has served notice upon the Assigned Contract Counterparty (i.e., the

City of Killeen) and its City Attorney: (i) that the Debtor seeks to assume and assign to the Buyer

the Assigned Contract on the closing date of the Sale (the “Closing Date”); and (ii) of the

relevant Cure Amounts (as defined below). The service of such notice was good, sufficient, and

appropriate under the circumstances, and no further notice need be given in respect of

establishing a Cure Amount for the Assigned Contract. The Contract Counterparty has had an

opportunity to object to the Cure Amounts at the Sale Hearing and to the assumption and

assignment to the Buyer of the Assigned Contract.

          G.        As evidenced by the affidavits of service previously filed with this Court, proper,

timely, adequate, and sufficient notice of the Sale Motion, the Sale Hearing, the Sale, and the

transactions contemplated thereby, including without limitation, the assumption and assignment

of the Assigned Contract to Hertz, was provided in accordance with the orders previously

entered by this Court, sections 105(a), 363(b) and (f), and 365 of the Bankruptcy Code, and

Bankruptcy Rules 2002, 6004, 6006, 9007, and 9008. The notices were good, sufficient, and

appropriate under the circumstances, and no other or further notice of the Sale Motion, the Sale

Hearing, the Sale, the Closing Date or the assumption and assignment of the Assigned Contract

to Hertz is or shall be required.

                                        Good Faith of the Buyer

          H.        The Agreement was negotiated, proposed, and entered into by the Debtor and

Hertz without collusion, in good faith, and from arm’s length bargaining positions.



                                                     4
4826-2342-5688.3 7/24/2019
          I.        The Buyer is not an “insider” or “affiliate” of the Debtor as those terms are

defined in sections 101(31) and 101(2) of the Bankruptcy Code. Neither the Debtor nor the

Buyer has engaged in any conduct that would cause or permit the Agreement to be avoided under

section 363(n) of the Bankruptcy Code. Specifically, the Buyer has not acted in a collusive

manner with any person.

          J.        The Buyer is purchasing the Assets in good faith and is a good faith buyer within

the meaning of section 363(m) of the Bankruptcy Code. The Buyer proceeded in good faith in

connection with all aspects of the Sale.

          K.        The Agreement constitutes the best offer for the Assets as Debtor would have

closed its Killeen location otherwise. The Debtor’s determination that the Agreement constitutes

the best offer for the Assets in the circumstances constitutes a valid and sound exercise of the

Debtor’s business judgment.

          L.        The Agreement represents a fair and reasonable offer to purchase the Assets under

the circumstances of the Case. No other person, entity, or group of entities has offered to

purchase the Assets for value to the Debtor’s estate.

          M.        Approval of the Sale Motion and the APA, and the consummation of the

transactions contemplated thereby is in the best interests of the Debtor, the estate, creditors and

other parties in interest.

                                  No Fraudulent Transfer or Merger

          N.        The consideration provided by the Buyer pursuant to the Agreement (i) is fair and

adequate, (ii) is the best offer for the Assets, (iii) will provide a greater benefit for the Debtor’s

estate than would be provided by any other available alternative, and (iv) constitutes a




                                                    5
4826-2342-5688.3 7/24/2019
reasonably equivalent value (as those terms are defined in each of the Uniform Fraudulent

Transfer Act, Uniform Fraudulent Conveyance Act, and section 548 of the Bankruptcy Code).

          O.        The Buyer is not a mere continuation of the Debtor or its estate, and there is no

continuity of enterprise between the Buyer and the Debtor. The Buyer is not holding itself out to

the public as a continuation of the Debtor. The Buyer is not a successor to the Debtor or its

estate and the Sale does not amount to a consolidation, merger, or de facto merger of the Buyer

and the Debtor.

                                          Validity of Transfer

          P.        The Debtor has, to the extent necessary and applicable, (i) full corporate power

and authority to execute and deliver the Agreement and all other documents contemplated

thereby, (ii) all corporate authority necessary to consummate the transactions contemplated by

the Agreement, and (iii) taken all corporate action necessary to authorize and approve the

Agreement and the consummation of the transactions contemplated thereby. The Sale has been

duly and validly authorized by all necessary corporate action. No consents or approvals, other

than those expressly provided for in the Agreement, are required for the Debtor to consummate

the Sale, execute the Agreement, or consummate the transactions contemplated thereby.

          Q.        The Debtor has (except to the extent otherwise provided in the Agreement) title to

the Assets. The transfer of the Assets to the Buyer will be, as of the Closing Date (as defined in

the Agreement), a legal, valid, and effective transfer of the Assets, which transfer vests or will

vest the Buyer with all right, title, and interest of the Debtor to the Assets free and clear of (i) all

Liens (as defined in the APA) relating to, accruing, or arising any time prior to the Closing Date,

including, without limitation, any such Liens (x) that purport to give to any party a right of setoff

or recoupment against, or a right or option to effect any forfeiture, modification, profit sharing



                                                    6
4826-2342-5688.3 7/24/2019
interest, right of first refusal, purchase, or repurchase right or option, or termination of, the

Debtor or the Buyer’s interests in the Purchased Assets, or any similar rights, or (y) in respect of

taxes, restrictions, rights of first refusal, charges of interests of any kind or nature, if any,

including, without limitation, any restriction of use, voting, transfer, receipt of income, or other

exercise of any attributes of ownership) and (ii) all debts arising under, relating to, or in

connection with any act of the Debtor or claims (as that term is defined in section 101(5) of the

Bankruptcy Code), liabilities, obligations, demands, guaranties, options, rights, contractual

commitments, restrictions, interests, and matters of any kind and nature, whether arising prior to

or subsequent to the commencement of the Case, and whether imposed by agreement,

understanding, law, equity or otherwise relating to, accruing or arising any time prior to the

Closing Date (collectively in this clause (ii), the “Claims” and, together with the Liens, the

“Claims and Interests”), in exchange for the Assumed Liabilities as defined in the Agreement,

which Assumed Liabilities are the cure obligations necessary to be paid in connection with the

assumption and assignment of the Assigned Contract under section 365(a), (b), and (f) of the

Bankruptcy Code.

                                       Section 363(f) is Satisfied

          R.        The conditions of section 363(f) of the Bankruptcy Code have been satisfied in

full; therefore, the Debtor may sell the Assets free and clear of any Claims and Interests in the

property. Any Claims and Interests shall attach to the funds paid to Debtor representing the

PPEF Price to the extent and with the order of priority as existed on such Assets prior to the

closing.

          S.        The Buyer would not have entered into the Agreement and would not

consummate the transactions contemplated thereby if the Sale of the Purchased Assets to the



                                                   7
4826-2342-5688.3 7/24/2019
Buyer, and the assumption and assignment of the Assigned Contract to the Buyer, were not free

and clear of all Claims and Interests of any kind or nature whatsoever (except the Assumed

Liabilities), or if the Buyer would, or in the future could, be liable for any of such Claims and

Interests.

          T.        The Debtor may sell the Assets free and clear of all Claims and Interests against

the Debtor, its estate, or any of the Assets (except the Assumed Liabilities) because, in each case,

one or more of the standards set forth in section 363(f)(1)–(5) of the Bankruptcy Code has been

satisfied. Those holders of Claims and Interests against the Debtor, its estate, or any of the

Assets, who did not object, or who withdrew their objections to the Sale or the Sale Motion, are

deemed to have consented thereto pursuant to section 363(f)(2) of the Bankruptcy Code.

                             Assumption and Assignment of the Assigned Contract

          U.        The assumption and assignment of the Assigned Contract pursuant to the terms of

this Order is integral to the Agreement and is in the best interests of the Debtor, its estate,

creditors and other parties in interest, and represents the Debtor’s reasonable exercise of sound

and prudent business judgment.

          V.        The respective amounts set forth on Exhibit 2 annexed hereto are the sole

amounts necessary under sections 365(b)(1)(A) and (B) and 365(f)(2)(A) of the Bankruptcy

Code to cure all monetary defaults and pay all actual pecuniary losses under the Assigned

Contract (the “Cure Amounts”).

          W.        The Buyer has demonstrated adequate assurance of future performance with

respect to the Assigned Contract pursuant to section 365(b)(1)(C) of the Bankruptcy Code.




                                                     8
4826-2342-5688.3 7/24/2019
                             Compelling Circumstances for an Immediate Sale

          X.        The Debtor has demonstrated, through the testimony and/or other evidence

presented or proffered at the Sale Hearing and the representations of counsel made on the record

at the Sale Hearing, good and sufficient reasons for approval of the Agreement and the Sale. The

relief requested in the Sale Motion is in the best interests of the Debtor, its estate, its creditors,

and other parties-in-interest.       The Debtor has demonstrated (i) good, sufficient, and sound

business purposes and justifications for approving the Agreement and (ii) compelling

circumstances for the Sale outside of (a) the ordinary course of business, pursuant to section

363(b) of the Bankruptcy Code and (b) a chapter 11 plan, in that, among other things, the

immediate consummation of the Sale to the Buyer is necessary and appropriate to maximize the

value of the Debtor’s estate and the Sale will provide the means for the Debtor to maximize

distributions to its creditors.

          Y.        To maximize the value of the Assets and preserve the viability of the businesses

to which they relate, it is essential that the Sale occur within the time constraints set forth in the

Agreement. Time is of the essence in consummating the Sale.

          Z.        Given all the circumstances of the Case and the value provided by the Agreement,

the proposed Sale constitutes a reasonable and sound exercise of the Debtor’s business judgment

and should be approved.

          AA.       The consummation of the Sale and the assumption and assignment of the

Assigned Contract is legal, valid, and properly authorized under all applicable provisions of the

Bankruptcy Code, including, without limitation, sections 105(a), 363(b), 363(f), 363(m), 365(a),

365(b), and 365(f) of the Bankruptcy Code, and all of the applicable requirements of such

sections have been complied with in respect of the Sale.



                                                    9
4826-2342-5688.3 7/24/2019
BASED ON THE FOREGOING FINDINGS, GOOD CAUSE EXISTS FOR ENTRY OF
THE FOLLOWING ORDER. IT IS THEREFORE ORDERED:

                                            General Provisions

          1.        The findings and conclusions set forth herein constitute the Court’s findings of

fact and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to the Case

pursuant to Bankruptcy Rule 9014. To the extent that any of the following findings of fact

constitute conclusions of law, they are adopted as such. To the extent any of the following

conclusions of law constitute findings of fact, they are adopted as such.

          2.        The relief requested in the Sale Motion is granted and approved, and the

transaction contemplated thereby and by the APA are approved as set forth in this Order.

          3.        All objections to the Sale Motion or the relief requested therein that have not been

withdrawn, waived, or settled by announcement to the Court during the Sale Hearing or by

stipulation filed with the Court, including any and all reservations of rights included in such

objections or otherwise, are hereby denied and overruled on the merits with prejudice. Those

parties who did not object or withdrew their objections to the Sale Motion are deemed to have

consented to same.

          4.        The notice of the Sale Motion and the Sale Hearing (and the transactions

contemplated thereby) are approved as being fair, reasonable, and adequate under the

circumstances of this Case, and any additional notice as may otherwise be required under state

and federal law is hereby deemed satisfied.

                                          Approval of the APA

          5.        The Agreement and all other documents ancillary thereto, and all of the terms and

conditions thereof, are hereby approved.




                                                     10
4826-2342-5688.3 7/24/2019
          6.        Pursuant to section 363 of the Bankruptcy Code, the Debtor is authorized and

empowered to take any and all actions necessary or appropriate to (i) consummate the Sale

pursuant to and in accordance with the terms and conditions of the Agreement, (ii) close the Sale

as contemplated in the Agreement and this Order, and (iii) execute and deliver, perform under,

consummate, implement, and fully close the Agreement, including the assumption and

assignment of the Assigned Contract to the Buyer, together with all additional ancillary

instruments and documents that may be reasonably necessary or desirable to implement the

Agreement and the Sale.

          7.        This Order shall be binding in all respects upon (a) the Debtor, (b) the Debtor’s

estate, (c) all creditors of, and holders of equity interests in, the Debtor, (d) all holders of Liens,

Claims, encumbrances or other interests (whether known or unknown) in, against, or on all or

any portion of the Assets, (e) the Assigned Contract Counterparty, (f) the Buyer and all

successors and assigns of the Buyer, (g) the Assets, and (h) any trustee subsequently appointed in

the Debtor’s Case, or a chapter 7 trustee appointed upon a conversion of the Case to a case under

chapter 7 of the Bankruptcy Code. This Order and the Agreement shall inure to the benefit of

the Debtor, its estate and creditors, the Buyer, and the respective successors and assigns of each

of the foregoing.

                                         Transfer of the Assets

          8.        Pursuant to sections 105(a), 363(b), 363(f), 365(a), 365(b), and 365(f) of the

Bankruptcy Code, the Debtor is authorized to transfer the Assets to the Buyer on the Closing

Date and such transfer shall (a) constitute a legal, valid, binding, and effective transfer of the

Purchased Assets and (b) vest the Buyer with title to the Assets. Upon the closing of the Sale,

the Buyer shall take title to and possession of the Assets free and clear of any and all Claims and



                                                   11
4826-2342-5688.3 7/24/2019
Interests, subject only to the Assumed Liabilities. Any and all Claims and Interests against the

Assets shall attach to the funds received by Debtor from Hertz representing the PPEF Price to the

extent and in the order of priority as existed prior to the closing and Debtor shall hold and

hereafter disburse such funds pursuant to other and further orders of the Court.

          9.        The Debtor is hereby authorized to take any and all actions necessary to

consummate the transactions contemplated by the Agreement.

          10.       Subject to the terms, conditions, and provisions of this Order, all persons and

entities are hereby forever prohibited and enjoined from taking any action that would adversely

affect or interfere with the ability of the Debtor to sell and transfer the Assets to the Buyer in

accordance with the terms of the Agreement and this Order.

          11.       Subject to the terms, conditions, and provisions of this Order, all persons and

entities, including, without limitation, all officers, directors, employees, agents, operators and/or

contractors that are in possession of some or all of the Assets on the Closing Date are directed to

surrender possession of such Assets to the Buyer or its assignee at the closing of the Sale.

          12.       The transfer of the Assets to the Buyer pursuant to the APA does not require any

consents or permits and, to the extent any such consent or permit might be found to be required,

such consent or permit is deemed satisfied by entry of this Order.

          13.       On the Closing Date, this Order shall be construed and shall constitute for any and

all purposes a full and complete general assignment, conveyance, and transfer of the Debtor’s

interests in the Assets. This Order is and shall be effective as a determination that, on the

Closing Date, all Claims and Interests and any other interest of any kind or nature whatsoever

existing as to the Assets prior to the Closing Date, other than the Assumed Obligations, shall




                                                    12
4826-2342-5688.3 7/24/2019
have been unconditionally released, discharged, and terminated, and that the conveyances

described herein have been effected.

          14.       This Order is and shall be binding upon and govern the acts of all persons and

entities, including, without limitation, all officers, directors, employees, agents, operators and/or

contractors, all filing agents, filing officers, title agents, title companies, recorders of mortgages,

recorders of deeds, registrars of deeds, administrative agencies, governmental departments,

secretaries of state, federal, state and local officials, and all other persons and entities who may

be required by operation of law, the duties of their office, or contract, to accept, file, register, or

otherwise record or release any documents or instruments, or who may be required to report or

insure any title or state of title in or to any lease; and each of the foregoing persons and entities is

hereby directed to accept for filing any and all of the documents and instruments necessary and

appropriate to consummate the transactions contemplated by the Agreement.

          15.       To the greatest extent available under applicable law, the Buyer shall be

authorized, as of the Closing Date, to operate under any license, permit, registration, and

governmental authorization or approval of the Debtor with respect to the Assets, and all such

licenses, permits, registrations, and governmental authorizations and approvals are deemed to

have been, and hereby are, deemed to be transferred to the Buyer as of the Closing Date.

          16.       In accordance with section 525 of the Bankruptcy Code, no governmental unit

may revoke or suspend any permit or license relating to the operation of the Assets sold,

transferred, or conveyed to the Buyer on account of the filing or pendency of the Debtor’s Case

or the consummation of the transactions contemplated by the Agreement.




                                                  13
4826-2342-5688.3 7/24/2019
                               Prohibition of Actions Against the Buyer

          17.       Except as expressly provided for in this Order or the Agreement, the Buyer shall

not have any liability or other obligation of the Debtor arising under or related to any of the

Assets other than any obligations explicitly assumed in the Agreement, specifically including the

Assumed Liabilities. Without limiting the generality of the foregoing, and except as otherwise

specifically provided herein or in the Agreement, the Buyer shall not be liable for any Claims

and Interests against the Debtor, or any of its predecessors or affiliates, and the Buyer shall have

no successor or vicarious liabilities of any kind or character, including, but not limited to, under

any theory of antitrust, environmental, successor or transferee liability, labor law, de facto

merger, mere continuation, or substantial continuity, whether known or unknown as of the

Closing Date, now existing or hereafter arising, whether fixed or contingent, whether asserted or

unasserted, whether legal or equitable, whether liquidated or unliquidated, including, but not

limited to, liabilities on account of warranties or liabilities relating to or arising from any

Environmental Laws (as defined in the Agreement).

          18.       Except with respect to Assumed Liabilities, or as otherwise permitted by the

Agreement or this Order, all persons and entities, including, but not limited to, all debt security

holders, equity security holders, governmental, tax and regulatory authorities, lenders, trade

creditors, litigation claimants, and other creditors, holding Claims of any kind or nature

whatsoever against Debtor (whether legal or equitable, secured or unsecured, matured or

unmatured, contingent or non-contingent, liquidated or unliquidated, senior or subordinate),

arising under or out of, in connection with, or in any way relating to the Debtor, the operation of

the Debtor’s business prior to the Closing Date, or the transfer of the Assets to the Buyer, hereby

are forever barred, estopped, and permanently enjoined from asserting against the Buyer, any of



                                                   14
4826-2342-5688.3 7/24/2019
its affiliates, or any of the foregoing’s successors or assigns, such persons’ or entities’ Claims,

including, without limitation, the following actions: (a) commencing or continuing in any

manner any action or other proceeding against the Buyer, any of its affiliates or any of the

foregoing’s successors or assigns; (b) enforcing, attaching, collecting, or recovering in any

manner any judgment, award, decree, or order against the Buyer, any of its affiliates or any of

the foregoing’s successors or assigns; (c) creating, perfecting, or enforcing any Claims against

the Buyer, any of its affiliates or any of the foregoing’s successors or assigns; (d) asserting any

setoff, right of subrogation or recoupment of any kind against any obligation due the Buyer, any

of its affiliates, or any of the foregoing’s successors or assigns; (e) commencing or continuing

any action, in any manner or place, that does not comply with or is inconsistent with the

provisions of this Order, other orders of the Court, or the Agreement or actions contemplated or

taken in respect thereof; or (f) revoking, terminating, or failing or refusing to transfer or renew

any consent, license, permit, or authorization to operate any of the Assets or conduct any of the

businesses operated with the Assets.

          19.       All persons and entities are hereby forever prohibited and enjoined from taking

any action that would adversely affect or interfere with the ability of the Debtor to sell and

transfer the Assets to the Buyer in accordance with the terms of the Agreement and this Order.

          20.       The consideration provided by the Buyer for the Assets under the Agreement is

fair and reasonable and accordingly the Sale may not be avoided under Section 363(n) of the

Bankruptcy Code.

                             Assumption and Assignment of Assigned Contract

          21.       Pursuant to sections 105(a) and 365 of the Bankruptcy Code, and subject to and

conditioned upon the closing of the Sale, the Debtor’s assumption and assignment to the Buyer,



                                                   15
4826-2342-5688.3 7/24/2019
and the Buyer’s assumption on the terms set forth in the Agreement, of the Assigned Contract is

hereby approved, and the requirements of sections 365(a) and 365(b) of the Bankruptcy Code

with respect thereto are hereby deemed satisfied.

          22.       The Debtor is hereby authorized and directed in accordance with sections 105(a),

363, and 365 of the Bankruptcy Code to (a) assume and assign to the Buyer, effective upon the

Closing Date, the Assigned Contract and (b) execute and deliver to the Buyer such documents or

other instruments as may be necessary to assign and transfer the Assigned Contract to the Buyer.

          23.       The Assigned Contract shall be transferred to, and remain in full force and effect

for the benefit of, the Buyer in accordance with their respective terms, notwithstanding any

provision in any such Assigned Contract (including those of the type described in section

365(b)(2) of the Bankruptcy Code) that prohibits, restricts, or conditions such assignment or

transfer and, pursuant to section 365(k) of the Bankruptcy Code, the Debtor shall be relieved

from any further liability with respect to the Assigned Contract after such assignment to and

assumption by the Buyer.

          24.       All defaults or other obligations of the Debtor under the Assigned Contract arising

or accruing prior to the Closing Date (without giving effect to any acceleration clauses or any

default provisions of the kind specified in section 365(b)(2) of the Bankruptcy Code), whether

monetary or non-monetary, shall be cured pursuant to the terms of the Agreement on the Closing

Date or as soon thereafter as reasonably practicable by Buyer.

          25.       The total Cure Amount due to be paid by Hertz to the City of Killeen shall be

$77,532.08 plus payment of CFCs for July determined under and paid as provided by the

Assigned Contract, which total amount will not exceed $100,000 in connection with the

assumption and assignment of the Assigned Contract. To the extent the Assigned Contract



                                                    16
4826-2342-5688.3 7/24/2019
Counterparty to the Assigned Contract failed to timely object to any aspect of the Cure Amount,

such Cure Amount shall be deemed to be finally determined and the Assigned Contract

Counterparty shall be prohibited from challenging, objecting to, or denying the validity and

finality of such aspect of the Cure Amount at any time, and such Cure Amount, when paid, shall

completely revive and satisfy the obligations of the Assigned Contract.          No sections or

provisions of the Assigned Contract that purport to provide for additional payments, penalties,

charges, or other financial accommodations in favor of the Assigned Contract Counterparty to

the Assigned Contract shall have any force and effect with respect to the Sale and assignments

authorized by this Order, and such provisions constitute unenforceable anti-assignment

provisions under section 365(f) of the Bankruptcy Code and are otherwise unenforceable under

section 365(e) of the Bankruptcy Code. No assignment of the Assigned Contract pursuant to the

terms of the Agreement shall in any respect constitute a default under the Assigned Contract.

The Assigned Contract Counterparty to the Assigned Contract shall be deemed to have

consented to such assignment under section 365(c)(1)(B) of the Bankruptcy Code, and the Buyer

shall enjoy all of the Debtors’ rights and benefits under each such Assigned Contract as of the

applicable date of assumption without the necessity of obtaining such Assigned Contract

Counterparty’s written consent to the assumption or assignment thereof.

          26.       The Assigned Contract Counterparty shall cooperate and expeditiously execute

and deliver, upon the reasonable requests of the Buyer, and shall not charge the Debtor or the

Buyer for any instruments, applications, consents, or other documents which may be required or

requested by any public or quasi-public authority or other party or entity to effectuate the

applicable transfers of the Assigned Contract in connection with the Sale.




                                                 17
4826-2342-5688.3 7/24/2019
          27.       The failure of the Debtor or the Buyer to enforce at any time one or more terms or

conditions of any Assigned Contract shall not be a waiver of such term(s) or condition(s) or of

the Debtor’s and Buyer’s rights to enforce every term and condition of such Assigned Contract.

          28.       The Assigned Contract Counterparty is forever barred and enjoined from raising

or asserting against the Buyer any assignment fee, default, breach, Claim, pecuniary loss, or

condition to assignment arising under or related to the Assigned Contract existing as of the

Closing Date or arising by reason of the closing of the Sale, except for any amounts that are the

Cure Amounts listed above.

                                            Other Provisions

          29.       This Order, the Agreement, and all documents ancillary thereto shall be binding in

all respects upon all of the Debtor’s creditors, the Assigned Contract Counterparty, all successors

and assigns of the Debtor, and any of their respective affiliates and subsidiaries, any trustees,

examiners, “responsible persons,” or other fiduciaries appointed in the Debtor’s Case or upon a

conversion of such Case to a case under chapter 7 of the Bankruptcy Code. The Agreement and

any documents ancillary thereto shall not be subject to rejection or avoidance under any

circumstances.

          30.       As of the date of this Order, Debtor’s and Hertz’s modification of the License

Documents per the APA and Ancillary Documents is approved, and Debtor’s License

Documents shall be deemed modified to reflect that Debtor has ceased operating in the City of

Killeen in Bell County and in the City of San Angelo in Tom Green County.

          31.       The Agreement and all documents ancillary thereto may be modified, amended,

or supplemented by the parties thereto in a writing signed by the parties, in accordance with the




                                                    18
4826-2342-5688.3 7/24/2019
terms thereof, without further order of the Court; provided that any such modification,

amendment, or supplement does not have a material adverse effect on the Debtor’s estate.

          32.       For the sake of clarity, under the APA and with respect to the transactions

approved by this Order, Debtor is not transferring to Hertz any of its leased or financed vehicles,

nor is Debtor assigning or transferring to Hertz any rights, privileges, obligations, duties, or any

other contractual benefits or burdens under its vehicle fleet leases and related agreements or its

vehicle fleet financing agreements and related agreements.

          33.       The transactions contemplated by the Agreement are undertaken by the Buyer

without collusion and in good faith, as that term is defined in section 363(m) of the Bankruptcy

Code, and, accordingly, the reversal or modification on appeal of the authorization provided

herein to consummate the Sale shall not affect the validity of the Sale, unless such authorization

and such Sale are duly stayed pending such appeal. The Buyer is a good faith buyer within the

meaning of section 363(m) of the Bankruptcy Code and, as such, is entitled to the full protections

of section 363(m) of the Bankruptcy Code.

          34.       Nothing contained in any plan of reorganization or liquidation, or order of any

type or kind entered in (a) the Case, (b) any subsequent chapter 7 case into which the Case may

be converted, or (c) any related proceeding subsequent to entry of this Order, shall conflict with

or derogate from the provisions of the Agreement or the terms of this Order.

          35.       No bulk sales law or any similar law of any state or other jurisdiction applies in

any way to the Sale.

          36.       The failure to specifically include any particular provision of the Agreement in

this Order shall not diminish or impair the effectiveness of such provision, it being the intent of

the Court that the Agreement be authorized and approved in its entirety; provided, however, that



                                                    19
4826-2342-5688.3 7/24/2019
this Order shall govern if there is any inconsistency between the Agreement (including all

documents ancillary thereto) and this Order. Likewise, all of the provisions of this Order are

non-severable and mutually dependent.

          37.       The Court shall retain jurisdiction to, among other things, interpret, implement,

and enforce the terms and provisions of this Order and the Agreement, all amendments thereto,

and any waivers and consents thereunder, and each ancillary document executed in connection

therewith to which the Debtor is a party or which has been assigned by the Debtor to the Buyer,

and to adjudicate, if necessary, any and all disputes concerning or relating in any way to the Sale,

including, but not limited to, retaining jurisdiction to (a) compel delivery of the Assets to the

Buyer, (b) interpret, implement, and enforce the provisions of this Order, (c) protect the Buyer

against any Claims against the Debtor of any kind or nature whatsoever, and (d) enter any orders

under sections 363 or 365 of the Bankruptcy Code with respect to the Assigned Contract.

          38.       All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

          39.       This Order shall take effect immediately and shall not be stayed pursuant to

Bankruptcy Rules 6004(g), 6004(h), 6006(d), 7062, 9014, or otherwise. The Debtor and the

Buyer are authorized to close the Sale immediately upon entry of this Order.

          40.       To the extent that this Order is inconsistent with the Agreement or any prior order

or pleading with respect to the Sale Motion in the Case, the terms of this Order shall govern.

                                                   ###




                                                    20
4826-2342-5688.3 7/24/2019
Prepared and submitted by:

DYKEMA GOSSETT PLLC

Patrick L. Huffstickler
State Bar No. 10199250
phuffstickler@dykema.com
Danielle N. Rushing
State Bar No. 24086961
drushing@dykema.com
112 East Pecan Street, Suite 1800
San Antonio, Texas 78205
(210) 554-5500
(210) 226-8395 (Fax)

COUNSEL FOR DEBTOR
AND DEBTOR-IN-POSSESSION




                                    21
4826-2342-5688.3 7/24/2019
